And it is inferred by plaintiff's counsel from the evidence, that the defendant, with the other terretenants, appointed an agent to purchase for them the several spots on which they respectively resided; and that in October he was at another meeting where was the defendant; and there all the terretenants admitted the title of Pollock.
I am of opinion that if seven years be completed at a period of time occurring after arrival to full age, when part of the seven years elapsed during infancy, that the party has three years from his arrival to age to make his entry or claim, and no more. As to the second point made in the argument, the act requires an entry or claim within the prescribed time; but it is urged that such entry or claim is dispensed with if the party in possession admits the title of the claimant: for why enter or claim, to divest or prevent a title, when the possessor admits it to be in his adversary? I am of opinion that a deliberate avowal on the part of the possessor, of title in the claimant, or a serious assent to the validity of his title, will render an entry or claim unnecessary, and is equivalent in its effects to an entry or claim.
There was a verdict for defendant, and upon a motion for a rule to show cause why there should not be a new trial, counsel for plaintiff argued as follows:
Certainly the owner out of possession is not bound to enter within three years from his arrival to age. Instead of six years, suppose only one year or one week elapsed in the time of his infancy, must he enter within three years after or be barred? If so, infancy, instead of conferring a privilege, will in reality abridge the time of limitation, and require an entry within the space of a week and three years after; *Page 264 
whereas a person of full age might defer his entry till six years and fifty-one weeks after his full age. Shall he be compelled to enter (295) before the seven years are completed, when part elapses during his infancy and the residue after his full age? Suppose, then, he was of age one day only before the seven years are completed, must he enter the day after? Then the infant who has neglected his entry is in a more eligible situation than he who has neglected it for a less time; for if the seven years expire whilst an infant, he has three years longer; but if only six, he has but one year more. He who is most negligent is the most indulged. He who comes of age today, when the time elapses tomorrow, shall be deemed conusant of his rights, and capable to put himself in a condition to assert them in twenty-four hours; when he who came of age yesterday, after the seven years expired, shall be deemed not conusant of them, nor capable to possess himself of the means of vindicating them in less than three years after. If it be said that on coming of age he has it in his election to enter within three years, or at any time after, before the expiration of the seven, that is in substance to say the proviso does not take place in such a case, for if it operates, it must bar, if the entry should not be made in three years; whereas this opinion supposes he may enter after the three years, and before the seven are completed. Then this case is under the enacting clause; and then the opinion amounts to only this, that where part of the time runs during infancy, and other part after, that the bar take place after the expiration of seven years. If, therefore, four years run in the time of infancy, he must enter within three years afterwards, not by force of the proviso, but of the enacting clause, and is exactly the same opinion combatted by the example of seven years elapsing the day after arrival to full age.
It may be said, exceptio unius est exclusio alterius; and as none are excepted out of the generality of the enacting clause, all are bound except those described in the proviso — infants against whom the seven years have run, not those against whom it did not run in the time of infancy. The letter of the act is so, but the meaning cannot be, for it involves the absurdity before pointed out, of most indulgence to the most dilatory. Then the act contemplates only two cases, seven years running against a person of full age, and seven years against those under age. The mixed case now before us was not contemplated, and is a casus omissus; and if so, it is either not under the operation of the act, and is subject to no limitation, or, if subject to its general spirit, that is to be collected by the rule laid down by Lord Coke by construing the act as near to the rule and reason of the common law as possible. That imputes no laches to infants whatever, as may be seen in a great *Page 265 
variety of instances in Lord Coke's chapter of Entries, Descents which toll Entries, and Warranty. This rule, if not imputing negligence to them, is universal with the exception of estates upon condition, plenary for six months, by an incumbent, and some few others distinguished by the peculiarity of the reasons on which they are (296) founded. If so, the operation of the act did not commence in the case before us till his arrival at full age. This is proved to be the true construction by another example, which cannot be disputed. Suppose six years run against an infant, and he then dies under age, leaving an infant heir: he will have the same time allowed him to enter as if no time had elapsed in the life of his ancestor. Suppose, also, six years run against an ancestor of full age, and he dies, leaving an infant heir: he will be barred if he shall not enter within one year after. And what is the reason of this difference? It is because no laches are imputed to the infant ancestor, and, therefore, no time reckoned against him; whereas laches are imputed to the ancestor of full age; and, therefore, the time shall be reckoned against him and his heir also. And if the six years shall not be computed against the infant ancestor who dies, why shall it when he lives to arrive at age? I can see none.
The new trial was not granted, but it seemed to be upon the ground that if the direction was wrong which the judge gave to the jury, still the seven years were completed one year after his arrival to age, and he ought to have entered before that period, and that he was not entitled to seven years after coming of age; for, admitting there was no exception, it would be so; the plaintiff, whether an infant or not, would be barred; and the exception only takes place when seven years have elapsed during infancy, by the words of the act.